DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 – 7 and 10 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first end of the shielding wire” (Line 5) where the antecedent basis is not clear because plural - - first ends - - for plural - - shielding wires - - has been introduced at Line 1 of Claim 3. For purposes of examination and to expedite prosecution, “the first end of the shielding wire” at Line 5 will considered as reciting - - the first end of each shielding wire - -. In addition, Claim 6 recites the limitation “the second end of the shielding wire” (Lines 5 - 6) where the antecedent basis is not clear because plural - - second ends - - for plural - - shielding wires - - has been introduced at Line 1 of Claim 4. For purposes of examination and to expedite prosecution, “the second end of the shielding wire” at Lines 5 - 6 will considered as reciting - - the second end of each shielding wire - -. Notice that Claim 7 falls rejected with Claim 6 due to dependency.

Claim 10 recites the limitations “the first direction” (Lines 2-3 and 8) where there is insufficient antecedent basis for this limitation in the claim because no first direction has been first introduced in Claims 10, 9, 8, 3, 2, or 1. For purposes of examination and to expedite prosecution, the first recitation of “the first direction” at Lines 2 – 3 will considered as reciting - - a first direction - -. Also, Claim 10 recites the limitation “the first end of the shielding wire” (Lines 3 – 4) where the antecedent basis is not clear because plural - - first ends - - for plural - - shielding wires - - has been introduced at Line 1 of Claim 3. For purposes of examination and to expedite prosecution, “the first end of the shielding wire” at Lines 2 – 3 will considered as reciting - - the first end of each shielding wire - -. In addition, Claim 10 recites the limitation “the second end of the shielding wire” (Line 4) where the antecedent basis is not clear because plural - - second ends - - for plural - - shielding wires - - has been introduced at Lines 1 - 2 of Claim 8. For purposes of examination and to expedite prosecution, “the second end of the shielding wire” at Lines 4 will considered as reciting - - the second end of each shielding wire - -. Notice that Claim 11 falls rejected with Claim 10 due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Park et al. (United States Patent Application Publication US 2020/0176540 A1), hereinafter referenced as Park.
	Regarding Claim 1, Park discloses “A displaying base plate” (Figure 12, Item 100 ‘substrate’, Paragraph [0171] (Notice that at least substrate 100 provides a displaying base plate with OLED display 300 disposed.)), “wherein the displaying base plate comprises a displaying region” (Figure 12, Item DA ‘display area’ (Notice that a display area DA is provided on the displaying base plate.)), “a binding region” (Figure 14, Item 30 ‘driving circuit portion’ (Notice that binding region is provided at the driving circuit portion 30.)), “and a fanout region located between the displaying region and the binding region” (Figure 14, Items NDA1, BA, and NDA2 (Notice that a fanout region for conductive lines CL in provided in areas NDA1, BA, and NDA2.)), “and the fanout region comprises a touch-controlling lead wire” (Figure 14, Item 60 ‘bridge member’, and Paragraph [0202] (Notice that bridge member serves as lead wire that provide power for touch-controlling to touch unit 530.)), “a data lead wire” (Figure 14 and Paragraph [0107] (Notice that control lines CL provide a data lead wire.)), “and at least one shielding wire located between the touch-controlling lead wire and the data lead wire” (Figure 14 (Notice that second supply portion 50 provided a shielding wire (Paragraph [0206] is between touch-controlling lead wire 60 and a data lead wire CL.)), “the at least one shielding wire includes a first shielding wire, and the first shielding wire is earthed or is connected to a constant electric potential” (Figures 3, 14, and Paragraph [0197[ (Notice that shield wire 50 provides a first shielding wire that is connected to a constant potential ELVDD to provide power for display pixels PD.))
Regarding Claim 17, Park discloses “A displaying device, wherein the displaying device comprises the displaying base plate according to claim 1” (Figure 12 and Paragraph [0070] and the rejection of Claim 1 above (Notice that a displaying apparatus or device is shown in Figure 12 which comprises the displaying base plate as described above in the rejection of Claim 1.)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding Claim 12, Park discloses everything claimed as applied above (See Claim 1). In addition, Park discloses “wherein the shielding wire and the touch-controlling lead wire are arranged at a same layer” (Figure 15 (Notice that shield wire 50 (e.g. 50c2 and 50c1 in Figure 15) are in the same layer as touch-controlling lead wire 60.)). Also, Park fails to explicitly disclose where “a material of the shielding wire and a material of the touch-controlling lead wire are the same”. 
However, Park teaches that when a first and second layer are made of same material, each layer may be formed of a same patterning process (Paragraph [0193], Lines 6 – 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where “a material of the shielding wire and a material of the touch-controlling lead wire are the same” because one having ordinary skill in the art would want to limit extraneous processing steps.
Regarding Claim 14, Park discloses/teaches everything claimed as applied above (See Claim 12). In addition, Park discloses “wherein the touch-controlling lead wire and the data lead are located at different layer” (Figure 15 (Notice that touch-controlling lead wire 60 is disposed in a different layer above the data lead CL disposed below (CL’s in 20).)).
Allowable Subject Matter
Claims 2 – 11, 13, and 15 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the 35 U.S.C. 112(b) rejections above by incorporating the above considerations.
Regarding Claim 2, it has been shown in the prior art of record to provide for the limitations of Claim 1 from which Claim 2 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 2 in combination with those of Claim 1, In addition, notice that the subject matter of Claims 3 – 11 is further dependent upon the subject matter recited in the combination of Claims 1 and 2.
Regarding Claim 13, it has been shown in the prior art of record to provide for the limitations of Claim 12 from which Claim 13 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 13 in combination with those of Claim 12.
Regarding Claim 15, it has been shown in the prior art of record to provide for the limitations of Claim 14 from which Claim 15 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 15 in combination with those of Claim 14, In addition, notice that the subject matter of Claim 16 is further dependent upon the subject matter recited in the combination of Claims 14 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 06, 2022